December 12, 2014 VIA EDGAR Securities and Exchange Commission Investment Company Division 100 F. Street, N.E. Washington, DC 20549 Attention:Office of Filings, Information & Consumer Services Re: Henderson Global Funds (the “Trust”) (File Nos. 333-62270 and 811-10399) To the Commission: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, please accept this letter as certification that (i) the Prospectus for the Henderson International Long/Short Equity Fund and (ii) the Statement of Additional Information for the Henderson International Long/Short Equity Fund do not differ from those contained in Post-Effective Amendment No. 87 (the “Amendment”) to the Trust’s Registration Statement on Form N-1A (Amendment No. 89 under the Investment Company Act of 1940, as amended).The Amendment was filed electronically on December 8, 2014 (Accession # 0000891804-14-001152). If you have any questions concerning this filing, you may contact me at (617) 662-3153. Very truly yours, /s/ Timothy J. Burdick Timothy J. Burdick Assistant Vice President and Associate Counsel cc:C. Yarbrough
